Title: To James Madison from George W. Erving, 21 November 1805 (Abstract)
From: Erving, George W.
To: Madison, James


          § From George W. Erving. 21 November 1805, Madrid. “Private No. 2.” “Having heard thro a variety of channels, (not officially) that the British still continue their depredations, & as it is to be apprehended that their late successes will neither add to the wisdom of their policy, or to their love of justice, presuming therefore that Mr. Monroe will find it necessary to continue amongst them, I have sent to him Copies of two of the papers herewith inclosed; not however very confidently expecting that either the Endeavours which we make to secure the neutrality of our flag under the protection of which they derive such great advantages, & which is indeed so essential to them at this time, or the good faith manifested by France on this point, can produce much effect upon a government always calculating its measures for existing circumstances, & always building upon temporary Expedients.
          “I cannot add to the information which you have received from France respecting the rapid progress & unparalled [sic] success of the French Armies in Austria; that of Napoleon in Italy as you will also hear has not been inactive; it seems as tho’ the Archduke now placed in Carniola between three French armies cannot escape by any possibility. It is reported here on the authority of letters from Genoa of the 5th. Instant that Massena has been obliged to recross the ‘Adige’ with the loss of 30,000 men. This however is not to be beleived in any degree, because by authentic accounts, he had beaten the Archduke twice, before, he was joined by 25,000 men under St. Cyr; & the Austrians have not been Reinforced.
          “The attention of all Europe is at this moment turned towards the King of Prussia: in Every body’s opinion Except that of Buonaparte, his force thrown into Either scale woud decide the contest; the probability however is that he will preserve his Consequence by Remaining Neuter; his interest is also clearly in favor of that course; or if he must take a part Buonaparte has greater boons to offer him than any body Else. A little Expression of ill humour & some threatening movements of his troops intended however only to assert his importance bristling himself up, as it were, to defend his neutrality, have Encouraged the hopes of great Britain always very Easily raised, & in the good honest conviction that he may be induced to join the coalition they have sent an Extraordinary mission; to which Mr Hammond, who is considered as particularly adroit in foreign affairs is joined: There can be very little Expectation that G. B. will succeed in this courtship further than to induce his Prussian Majesty to occupy Hanover, which in the Event will render their Ever seeing it again more improbable than it was before. It is said here that the king of Prussia has actually Entered Hanover; if so doubtless with the consent of the allies under the idea of his hostility to France, & with the consent of France also under the better arrangement of securing it from the allies for the use of indemnities & equivalents after the war, or what is still more probable for his own use as the price of his neutrality. The successes of Buonoparte must necessarily open to him vast views; is it improbable that he will undertake to reerect the kingdom of Poland; totally to destroy the house of Austria with the assistance of the Turks whom he can reward with a great part of Hungary, & to Elevate & Establish his ally the Elector of Bavaria in the intermediate territory.
          “You will expect from me some interesting information respecting the Sentiments & views of this government but from a variety of causes, extremely little of these can be known from any ordinary sources; or can any probable conjectures be founded on what may be called public Opinion; since if that can be heard by the government it cannot be supposed to influence its conduct. One is astonished to observe how little sensation is excited by Events of the greatest importance of either character, & at the perfect Equanimity which is preserved in situations of the greatest trial. The general state of the Country bad enough certainly before, is of course rendered infinitely worse by the late disaster; it is now absolutely destitute of a naval force, & as is beleived of the means of creating one. Its government a compost of imbecility and corruption has driven from its support all the patriotism and character which Existed in the Grandees a class now broken down & as to political influence annihilated. It is said that such a state of things is not to last long, yet I cannot learn what is to terminate it; as far as one can judge from any visible cause it must not only last but during the continuance of the war grow worse. If they were before dependent on France they are still more so now If they have been impoverished by that alliance, this is an evil not likely to be remedied by the new wants for money which are created. What can be more melancholy than this fact, that money was never so scarce & the necessaries of life never dearer here than at this moment, a coincidence that speaks their distress more distinctly than the most laboured description can do: To this Evil is added a paper currency amounting to 6 or 7 millions of dollars the circulation of which is confined to Madrid, which is made a legal tender Except for payments of duties &c. & which is now at a depreciation of nearly 25 per Ct.!!*
          “Mr Bowdoin has arrived at Paris but as all Opinions have concurred in the propriety of his not proceeding to this place till he shall receive your instructions, he has therefore concluded to continue in the mean time where he is. I am very much concerned to be obliged to tell you that after the most strict search I have not been able to find Mr. Pinckneys Cypher. He has not replied to the letter which I wrote to him at Lisbon upon the subject, & Mr. Youngs letter to him remains upon that point unanswered. I am therefore very apprehensive that the Cypher has been lost. That which I have used herein is Mr. Monroes, of which he gave me a copy before I left London.
          “I learnt from Mr. Pinckney that our Ministers here have Employed a french translator & interpreter at the Expence of the government. Upon this recommendation I have therefore continued Mr. Barrett (the gentleman who for a long time past has held that Office & who is also well spoken of by Mr. Monroe) in Employ at his former salary of 40 Ds. per Month, till you shall direct otherwise. I understand also that the Expences of travelling occasionally to & from the Royal residences have been included in the Account of Contingent Expences.”
          Added below Erving’s signature: “*It is probable that this government has sent out orders to South America calculated to meet hostilities in that Quarter, for it is not supposable that they are insensible to the Value or to the Vulnerability of their Colonies; but as they cannot send troops, so they must ultimately depend on France to protect them from whatever dangers may arise. France at this time can give no aid but by intermediation, or is it probable that she even contemplated any other; she wishes to see a state of things which will render her Umpirage necessary, & doubtless calculates to derive advantages from Either side for holding the ballance.”
        